Citation Nr: 0012031	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  93-09 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for alopecia areata.

2.  Entitlement to an increased evaluation for a left 
shoulder disability, currently evaluated as 20 percent 
disabling.

3.  Entitlement to a compensable evaluation for bilateral 
chondromalacia patella.

4.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

This appeal arose from a May 1992 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA), 
Regional Office (RO).  In March 1995, this case was remanded 
to the RO for additional development.  Following this remand, 
a decision was issued which granted service connection for a 
low back disorder, which increased the disability evaluation 
assigned to the left shoulder disorder to 20 percent and 
which confirmed and continued the denial of the remaining 
claims.

The evidence of record would appear to suggest that the 
veteran wishes to be represented by The American Legion.  
However, despite repeated attempts, there has been some 
difficulty in obtaining a properly executed VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative from the veteran.  On more than occasion he 
has attempted to appoint two representatives, while the 
regulations clearly state that a claimant can only be 
represented by one accredited representative at a time.  See 
38 C.F.R. § 20.601 (1999).  It would thus appear that the 
veteran needs assistance in providing a VA Form 21-22 
acceptable to The American Legion in order to fulfill his 
desire that he be represented by this organization.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

The RO should send the veteran another VA 
Form 21-22 and should specifically inform 
him that he must appoint one and only one 
organization to represent his interests.  
He should be informed that, if he wishes 
to be represented by The American Legion, 
he must name them and only them in block 
3 of the VA Form 21-22.  The veteran must 
then sign and return the form to the RO.  
If he has difficulty in filling out his 
form, he should report to the RO where he 
can request assistance from a benefits 
counselor.  He should also be informed 
that if he fails to return this form in a 
reasonable period of time that his appeal 
will proceed without his being 
represented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




